Plaintiff commenced this proceeding to obtain a divorce from the defendant on the ground of her adultery. She filed an answer to his complaint and also a cross-complaint based upon the ground of extreme cruelty. The interlocutory decree was rendered in favor of the plaintiff and relief under the cross-complaint was denied. The defendant appeals from this decree. The only ground of *Page 679 
the appeal is that the evidence is insufficient to support the findings made by the trial court.
We have made a thorough examination of the record, including the testimony of the various witnesses. This testimony presents the common story of a case of this nature. [1] The witnesses called on behalf of the husband testified to facts and circumstances which were as positively denied by those called on behalf of the wife. It would serve no purpose to detail any of this testimony. The trial court had all the witnesses before it and concluded that the husband's charges were true. When the evidence is in such conflict it is not for this court to set aside the finding of the trial court.
Judgment affirmed.
Langdon, P. J., and Sturtevant, J., concurred.